202 F.2d 428
Jack CORBETT and El Paso Baseball Club, Inc., Plaintiffs-Appellants,v.Albert B. CHANDLER, Individually and as Commissioner of Baseball, George M. Trautman, individually and as President of the National Association of Professional Baseball Leagues, Cincinnati Baseball Club Company, Powel Crosley, Jr., Individually and as President and Owner of the Cincinnati Baseball Club Company, and Warren Giles, Individually and as General Manager of the Cincinnati Baseball Club Company, Defendants-Appellees.
No. 11623.
United States Court of Appeals Sixth Circuit.
February 20, 1953.
Writ of Certiorari Granted May 25, 1953.

See 73 S.Ct. 949.
Appeals from the United States District Court for the Southern District of Ohio; John H. Druffel, Judge.
Maurice H. Koodish and Morse Johnson, Cincinnati, Ohio, Frederic A. Johnson, New York City, for appellants.
Dinsmore, Shohl, Sawyer & Dinsmore, Cincinnati, Ohio, and Baker, Hostetler & Patterson, Cleveland, Ohio, for appellees.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered that the order of the District Court dismissing appellants' complaint be and is hereby affirmed. See Kowalski v. Chandler, 6 Cir., 202 F.2d 413.